Citation Nr: 0033493	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-20 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for bilateral high 
frequency hearing loss.

3.  Entitlement to service connection for a right hip 
disorder.

4.  Entitlement to service connection for a right foot 
disorder.

5.  Entitlement to service connection for patello-femoral 
pain syndrome of the right knee.

6.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
November 1982 and from December 1983 to October 1995.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran does not have a heart disorder which had its 
onset during his active military service.

2.  The veteran does not have disability due to bilateral 
high frequency hearing loss which had its onset during his 
active military service.

3.  The veteran does not have a right hip disorder which had 
its onset during his active military service.

4.  The veteran does not have a right foot disorder which had 
its onset during his active military service.

5.  The veteran does not have patello-femoral pain syndrome 
of the right knee which had its onset during his active 
military service.

6.  The veteran does not have a back disorder which had its 
onset during his active military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a heart disorder which was 
incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(b) (2000).

2.  The veteran does not have disability due to bilateral 
high frequency hearing loss which was incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303(b), 3.385 (2000).

3.  The veteran does not have a right hip disorder which was 
incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(b) (2000).

4.  The veteran does not have a right foot disorder which was 
incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(b) (2000).

5.  The veteran does not have patello-femoral pain syndrome 
of the right knee which was incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(b) (2000).

6.  The veteran does not have a back disorder which was 
incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records reveal that the veteran was seen in 
January 1984 following a motor vehicle accident for 
complaints including neck discomfort and slightly limited 
motion of the neck.  X-rays revealed no abnormality and the 
diagnosis was sprains and strains.  No pertinent abnormality 
was shown on separation examination in November 1982.

On VA examination in March and October 1983 it was reported 
that the veteran's hearing was normal.  A history of a tear 
of a meniscus of the right knee was reported.  X-rays were 
normal and there were no abnormal findings on examination.

During his second period of service the veteran was seen in 
April 1987 complaining of right knee pain.  The assessment 
was probable lateral collateral ligament strain.  In December 
1990 he was evaluated for complaints of chest pain.  After 
electrocardiogram and a treadmill exercise test it was 
concluded that he had no cardiac disease.  An impression of 
possible mitral valve prolapse was noted.  In September 1991 
the veteran complained of right hip pain.  X-rays were 
reported to be normal.  The assessment was probable 
inflammation of the gluteus maximus insertion.  In May 1993 
he complained of bilateral knee pain.  The assessment was 
patello-femoral syndrome.  In February 1994 he complained of 
chronic knee pain and low back pain.  X-rays revealed L4, L5, 
S1 facet arthritis.  Diagnoses were facet arthritis of the 
low back and patello-femoral syndrome.  In August 1994 the 
veteran's heart function was evaluated and it was determined 
that he had no cardiac structural or functional abnormality.  
He was seen for complaints of low back pain in August 1994.  
On separation examination in February 1995 an 
electrocardiogram was reported to be normal.  Audiometric 
examination showed some high frequency hearing loss.  

On examination in September 1998 heart sounds were normal 
with no murmurs.  The veteran had full range of motion of all 
joints.  X-rays of the lumbosacral spine, the right knee, the 
right foot and the right hip were all reported to be normal.  
The examiner concluded that there were no signs of any acute 
or chronic condition of the knees, the right foot, the right 
hip or the lumbosacral spine.  The examiner also concluded 
that there was no evidence of acute or chronic pathology of 
the veteran's heart.  

On audiology examination in September 1998 it was reported 
that the veteran was exposed to artillery fire and other 
explosive devices while in service.  He complained of a 
hearing loss and tinnitus.  Audiometric assessment revealed 
puretone averages (using 1000, 2000, 3000 and 4000 Hz) were 
23.75 in the right ear and 21.25 in the left ear.  Word 
discrimination scores using the Maryland CNC Word List were 
100% bilaterally.  None of the puretone thresholds exceeded 
40 decibels.  Diagnoses were bilateral mild/moderate high-
frequency sensorineural hearing loss and bilateral constant 
tinnitus of mild intensity.

The veteran testified at a hearing before the undersigned 
member of the Board at the RO in  July 2000.  He stated that 
while he was in service a doctor told him he had a 
regurgitating mitral valve.  He related that since service he 
had had chest pain that felt like a bubble.  He reported that 
he had a hearing loss and that he had been exposed to 
artillery and rifle fire during service.  He stated that he 
had pain in his right foot, right knee and lower back on 
certain movements and that the problems began while he was in 
service.  

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is disability (residuals) as a result of that disease or 
injury.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(b) (2000).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(b) (2000); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995).

The Board is aware of the finding of the RO in this case that 
the veteran's claims for service connection for all of the 
conditions at issue were not well-grounded and of the recent 
change in the law in which Congress amended 38 U.S.C.A. 
§ 5107 (and amended or added other relevant provisions) to 
clarify VA's duty to assist a claimant in developing all 
facts pertinent to a claim for benefits.  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106, as 
well as the accomplishment of a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5100-5107).  The Board finds that 
the evidentiary record in this case is complete and that 
there is no reasonable possibility that additional assistance 
to the veteran in gathering evidence would aid in 
substantiating his claim.

With regard to the claims for service connection for a heart 
condition, a right foot condition, a right hip condition, 
patello-femoral pain syndrome of the right knee and a back 
condition, VA examination in September 1998 did not reveal 
any objective evidence of a disability.  In the absence of 
competent evidence of a current disability, there is no basis 
for granting service connection.  The veteran has presented 
no such evidence.  He has been afforded a medical examination 
by the VA and no such evidence was found.

With regard to the veteran's claim for service connection for 
a hearing loss, a high frequency hearing loss was found on 
examination, but a regulation provides criteria which must be 
met for a hearing loss to be considered a disability for VA 
purposes.   For the purposes of applying the laws 
administered by VA, impaired  hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least  
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2000). Hensley v. Brown, 5 Vet App 155 
(1993).  Since the veteran's hearing loss does not meet these 
criteria, it cannot be considered to be a disability for the 
purpose of establishing service connection.


ORDER

Entitlement to service connection for a heart condition, a 
right foot condition, a right hip condition, patello-femoral 
pain syndrome of the right knee, a back condition and a 
hearing loss is denied.



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals



 

